Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06-23-2021 has been entered.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 14-19 directed to inventions non-elected without traverse.  Accordingly, claims 14-19 have been cancelled.

 EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In the claims:
Claims 14-19 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Sciti ’14.  However Sciti ’14 utilizes silicon carbide fibers rather than carbon fibers (Abstract, Experimental details).  While it is known to form ceramic composite materials using both silicon carbide fibers and carbon fibers (e.g., as in Billotte Cabre ‘382), there is not sufficient teaching or motivation to utilize carbon fibers either alone or in combination with silicon carbide fibers in the method of Sciti ’14 such that carbon fibers are present in the ultra-refractory composite ceramic material in an amount comprised in the range of 30-70 vol.%.  Billotte Cabre ‘382 generally suggests infiltrating carbon fibers with ceramic suspensions of carbides or borides (¶ [0092]), but it does not teach or suggest the particular mixture as claimed, and it suggests consolidating the composite material at 1000-1200°C (¶ [0091]), which is significantly lower than the claimed range of 1700-2000°C.  Thus while the prior art suggests many of the claimed features, it does not fairly teach or suggest all of the features together in combination as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin Snelting whose telephone number is (571)272-7169.  The examiner can normally be reached on Monday to Thursday, 8:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)270-7001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERIN SNELTING/Primary Examiner, Art Unit 1741